Exhibit 10.3.2

 

  Bank Use Only:   Customer Number  

 

      Account Number  

 

 

 

RBC Bank   Limited Continuing Guaranty Agreement October 17, 2011   Orlando,
Florida

 

Limited % Guaranty:    Except as may be further reduced as stated herein, this
Guaranty is limited to 50% of the aggregate principal amount of the Liabilities
as provided below. Otherwise, this Guaranty is unlimited.

THIS LIMITED CONTINUING GUARANTY AGREEMENT (“Guaranty”), entered into as of
October 17, 2011, by GLOBAL GROWTH TRUST, INC., a Maryland corporation
(“Guarantor”, whether one or more) with a mailing address of 450 South Orange
Avenue, Orlando, Florida 32801, to RBC BANK (USA) (“Bank”), with a mailing
address of Post Office Box 1220, Rocky Mount, North Carolina 27802-1220.

GGT GWINNETT CENTER GA, LLC, a Delaware limited liability company (“Borrower”,
whether one or more) desires to obtain extensions of credit or a continuation of
credit extensions from Bank and to generally engage in various business
transactions and contractual relationships with Bank. Bank is unwilling to
extend or continue to extend credit to, or to engage in business transactions
with Borrower unless it receives an unconditional and continuing, joint and
several guaranty from Guarantor covering all “Liabilities”, as hereinafter
defined.

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Guarantor, and in order to induce Bank, from time to time and at any number of
times, in its sole discretion, to extend or continue to extend secured and
unsecured credit to Borrower and to generally engage in various business
transactions and other contractual relationships with Borrower, Guarantor,
jointly and severally, if more than one, hereby absolutely and unconditionally
guarantees to Bank the full and prompt payment and performance, upon demand by
Bank and on the terms and conditions hereinafter stated, when due, whether at
stated maturity, by acceleration or otherwise, of each one of and all of the
Liabilities.

In order to implement the foregoing and as additional inducements to Bank,
Guarantor, jointly and severally, if more than one, further covenants and
agrees:

Liabilities

The term “Liabilities” in this Guaranty means and includes any and all of the
following, together with any and all renewals, extensions, modifications,
amendments, changes, consolidations, replacements or substitutions thereof or
therefor, whether Borrower may be liable to Bank, jointly with others or
individually, as a debtor, maker, co-maker, drawer, endorser, guarantor, surety
or otherwise, and whether voluntarily or involuntarily incurred, due or not due,
absolute or contingent, direct or indirect, liquidated or unliquidated: (1) any
and all obligations, indebtedness and liabilities owing or due by Borrower to
Bank, now existing or later arising, including any and all loans, credit lines,
revolving lines of credit, advances, credit extensions, overdraft indebtedness,
credit card indebtedness, lease obligations and premiums and other obligations
relating to any Rate Management Transaction (whether presently committed or
committed in the future, currently existing or later arising, individually and
collectively “Credit Extensions”); (2) any and all interest, fees, charges,
fines, penalties, prepayment premiums and other premiums and costs and expenses,
now existing or later arising or accruing, under or in connection with any and
all of the Credit Extensions; (3) Borrower’s and any and all other persons’
(other than Bank’s) covenants, agreements and obligations under any and all
agreements and documents now or hereafter executed/delivered to Bank or others
on Bank’s behalf in connection with any one or more Credit Extensions (such
agreements and documents, which are incorporated in this Guaranty, will be
referred to herein individually and collectively as the “Loan Documents”, and
include all renewals, extensions, amendments, modifications, changes,
consolidations, replacements and substitutions thereof and therefor); (4) any
and all sums now or hereafter advanced or paid by Bank under or in connection
with any one or more Credit Extensions or the Loan Documents to protect its
security



--------------------------------------------------------------------------------

or otherwise; and (5) all monetary obligations incurred by or accrued to Bank
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding,
relative to Borrower or any one or more Credit Extensions or Loan Documents. The
term “Rate Management Transaction” in this Guaranty means any transaction and
all agreements with respect thereto, now existing or hereafter entered into
between Borrower and Bank or others on Bank’s behalf, which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction or any
combination thereof (including any option with respect to any of these
transactions), whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

Limitation on Amount of Guaranty

Guarantor’s joint and several liabilities under this Guaranty with respect to
the principal amount of the Liabilities outstanding from time to time under the
Credit Extensions will not exceed the percentage (%) stated above under the
heading of this Guaranty entitled “Limited % Guaranty”, of the aggregate
principal amount of the Liabilities outstanding under the Credit Extensions at
the time Bank demands payment or performance under this Guaranty. Provided that
Borrower attains a “Debt Service Coverage” (as defined in and demonstrated
according to the requirements of the Loan Documents) of 1.50 to 1.00, the
Limited % Guaranty shall be reduced from 50% to 25% of the aggregate principal
amount of the Liabilities outstanding under the Credit Extensions at the time
Bank demands payment or performance under this Guaranty. Guarantor’s joint and
several liability under this Guaranty will be unlimited as to all of the other
Liabilities, including all of the following Liabilities due from time to time,
whether before, at the time of or after Bank demands payment or performance
under this Guaranty: interest, fees, charges, fines, penalties, prepayment
premiums and other premiums, costs and expenses, obligations relating to Rate
Management Transactions, amounts advanced or paid by Bank under the Loan
Documents to protect its security or otherwise, even if such amounts are added
to principal under the terms of the Loan Documents, and all monetary obligations
incurred or accrued (i) during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding or (ii) from any losses sustained by Bank in
connection with any fraud, intentional misrepresentation, waste, or
misappropriation by Borrower or Guarantor.

Guaranty of Payment

This guaranty is and will remain an unconditional guaranty of payment and
performance and not a guaranty of collection. Guarantor herewith expressly
waives any right Guarantor otherwise might have or might have had under the
provisions of the Florida Statutes and other Florida laws which require Bank to
attempt to recover against Borrower and to realize upon any collateral and other
security which Bank holds for the Liabilities.

Termination of Guaranty

Guarantor, by a written notice, delivered personally to or actually received by
certified or registered United States Mail by an authorized officer of Bank in
Bank’s Loan Servicing Center (or successor thereto), at the address of Bank
first above given, may terminate Guarantor’s guaranty hereunder with respect to
those Liabilities which arise more than thirty (30) calendar days after the date
on which such written notice is so delivered to or received by Bank’s authorized
officer, as aforesaid (“Termination Notice”). A Termination Notice will be the
sole and exclusive method for terminating Guarantor’s guaranty as to future
Liabilities and notwithstanding termination, this Guaranty and the guaranty
created hereby and all security given for this guaranty or the Liabilities will
remain in full force and effect as to all Liabilities incurred, existing or
arising in any manner pre-termination, including all Liabilities arising under
loan commitments which exist pre-termination, all Liabilities under lines of
credit and revolving lines of credit for advances both pre- and post-termination
and all Liabilities arising from renewals, extensions, replacements,
substitutions, amendments and modifications of the Liabilities, in whole or in
part, whether any of the foregoing are made with or without notice to Guarantor
before or after the effective date of termination as provided in this paragraph.

General Provisions

Guarantor represents and warrants to Bank that this Guaranty does not conflict
with or otherwise violate, either in whole or in part, any agreement to which
Guarantor is a party or any agreement by which Guarantor is bound or to which
Guarantor is subject.

 

2



--------------------------------------------------------------------------------

Guarantor acknowledges that: (1) Guarantor benefits from the Liabilities;
(2) Guarantor is familiar with Borrower and its business; and (3) Bank has not
made any representations to Guarantor relative to any of the Liabilities or any
person, or any person’s business, that is now or that may in the future be
obligated on any of the Liabilities, including Borrower or any other guarantor,
accommodation party or supporting obligor. Guarantor agrees Bank has no
responsibility for keeping Guarantor informed regarding Borrower’s financial
condition or that of any other person.

Guarantor agrees this Guaranty does not terminate, supersede or substitute for
any existing guaranties from Guarantor to Bank.

Guarantor agrees to furnish Bank all financial information or other information
Guarantor may be required to provide Bank under any of the Loan Documents and to
furnish Bank any other information as Bank may from time to time request.
Guarantor agrees to abide by, remain in compliance with and otherwise fully and
timely perform all of the terms, provisions, covenants and agreements in any of
the Loan Documents that may now or in the future be applicable to or otherwise
binding upon Guarantor or any of its property, including any financial
covenants, reporting requirements and covenants limiting disposition of assets
or a change in control.

Guarantor agrees its obligations under this Guaranty are not dependent upon any
other person guaranteeing or continuing to guarantee payment of any or all of
the Liabilities.

Guarantor agrees that its liability under this Guaranty will not be limited,
diminished or extinguished, in whole or in part, by, and that its consent will
not be required relative to, any changes to, or any acts or inactions on Bank’s
part or any other person’s part with respect to, any one or more of the
following: (1) Borrower; (2) any of the Liabilities; (3) any of the Loan
Documents; (4) any guarantor or other supporting obligor of any or all of the
Liabilities; or (5) any property, or any liens or security interest therein or
thereon, now or in the future securing this Guaranty, any or all of the
Liabilities or any other guaranties or supporting obligations. Guarantor agrees
that its liability under this Guaranty will not be limited, diminished or
extinguished, in whole or in part, by the unenforceability or invalidity of any
of the Liabilities as to Borrower or any other person, or the unenforceability
or invalidity of any other guaranties or supporting obligations for any of the
Liabilities, including any liens or security interests.

Guarantor waives presentment, demand, protest, notice of dishonor and any other
notices to which Guarantor may otherwise be entitled. Guarantor agrees that
until the Liabilities are paid and satisfied in full and Guarantor’s liability
under this Guaranty is fully satisfied and discharged in accordance with the
terms of this Guaranty, Guarantor will not have, and Guarantor waives, any claim
of subrogation, reimbursement, exoneration, contribution and indemnity with
respect to this Guaranty, the Liabilities, Borrower and any other person
obligated on the Liabilities. Guarantor waives any defenses or benefits of a
surety, accommodation party or other supporting obligor to which Guarantor may
be entitled by statute or otherwise at law or in equity, including (1) any
defenses or benefits relating to or arising from release, estoppel, election of
remedies, rights to appraisal or marshalling of assets, (2) any defenses or
benefits relating to or arising under judicial or non-judicial collection or
foreclosure laws or procedures, or under any anti-deficiency laws, and (3) the
right to appear, be scheduled or otherwise treated as a “creditor” in any
federal or state bankruptcy or insolvency proceeding and any defenses or
benefits relating to or arising under any federal or state bankruptcy,
insolvency or debtor relief laws.

Guarantor agrees that, from and after an Event of Default and continuance
thereof under the Loan Documents, until the Liabilities are paid in full, unless
Bank agrees otherwise in writing: (1) Guarantor will not receive payment on any
indebtedness owed by Borrower to Guarantor, or withdraw capital invested by it
in Borrower, or otherwise receive any distributions from Borrower; (2) to the
extent Guarantor receives any payments, withdrawals or other distributions from
Borrower the same will be deemed received by Guarantor in trust for the benefit
of Bank and, upon demand for payment thereof by Bank, will be paid to Bank for
application by Bank against the Liabilities; (3) all Guarantor’s present and
future claims against Borrower or Borrower’s property, including claims for
money owed under promissory notes and other evidences of indebtedness, and any
liens or security interests securing such claims, will be subordinate in all
respects to Bank’s present and future claims against Borrower and Borrower’s
property, and all liens and security interests securing such claims; and
(4) Guarantor will not foreclose on or otherwise enforce through either judicial
or non-judicial proceedings any liens or security interests securing any of
Guarantor’s present or future claims against Borrower or Borrower’s property.

If Bank is required to return or repay any payments made on the Liabilities,
Guarantor agrees the Liabilities intended to be satisfied by such returned or
repaid payments will be revived and continued in full force and effect as if
said returned or repaid payments had not been made, and that this Guaranty will
continue to be effective or reinstated, as the case may be, as to such returned
or repaid payments.

 

3



--------------------------------------------------------------------------------

Time is of the essence for the performance of all of Guarantor’s covenants and
agreements set forth in this Guaranty, including its payment obligations under
this Guaranty. If Guarantor fails to pay any amount owing under this Guaranty as
and when due or otherwise breaches any of its representations, warranties,
covenants or other agreements hereunder, Bank may, without prior notice to
Guarantor or any other person, exercise or otherwise pursue any and all rights
and remedies available to Bank under this Guaranty, any of the Loan Documents,
at law or in equity, including acceleration of payment or performance
obligations.

Guarantor agrees to pay to Bank, on Bank’s demand, all costs and expenses
incurred by Bank in connection with enforcement of Bank’s rights and remedies
under this Guaranty.

Except as provided herein to the contrary, all notices hereunder will be deemed
given when mailed by registered or certified mail, postage prepaid, return
receipt requested, addressed to the addresses set forth above, provided either
Guarantor or Bank may, by written notice to the other, designate a different
address where communications should be sent.

This Guaranty will be governed by the substantive laws of the State of Florida,
excluding, however, the conflict of law and choice of law provisions thereof. If
any provision of this Guaranty will be prohibited or invalid under such law,
such provision will be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

To the extent permitted by law, Guarantor waives any right to a trial by jury in
any action arising from or related to this Guaranty or any of the Liabilities.

This Guaranty will apply to and bind Guarantor’s heirs, successors and assigns.
From time to time Bank may assign the note given by Borrower and guaranteed
hereunder or sell to one or more financial institutions or other lenders a
participation in the Credit Extensions. Bank will not be under any obligation to
disclose to Guarantor the fact that it is soliciting participations or that it
has sold participations in the Credit Extensions. The sale of one or more
participations in the Credit Extensions by Bank will not relieve Bank of its
obligations under this Guaranty and will not grant to Bank (or any participants)
or Guarantor any greater rights relative to the Credit Extensions or under any
of the Loan Documents, and it will not relieve Guarantor of any of its
obligations on the Credit Extensions or under any of the Loan Documents. To the
extent Bank sells participations in the Credit Extensions, when requested,
Guarantor will permit such participants to conduct any inspections and audits
Bank is permitted to undertake under this Guaranty to Bank or separate from
Bank, and Guarantor will otherwise communicate with such participants with
respect to the Credit Extensions and the Loan Documents, when requested to do so
by Bank in connection with such participants’ determination of whether to
acquire a participation interest in the Credit Extensions. In all other
circumstances, in the event of the sale of participation interests by Bank,
Guarantor shall be required to communicate only with Bank, who will then
communicate with all participants.

Bank may make such credit investigations and other investigations regarding
Guarantor as Bank deems necessary or appropriate, including any investigations
as may be necessary or advisable under applicable law. Unless otherwise
prohibited by applicable law, Bank may disclose financial and other information
concerning Guarantor to any person, including any of the following: governmental
agencies; credit bureaus and other similar persons; Guarantor’s other creditors
or prospective creditors; Bank’s authorized representatives and any
administrative or servicing agents, and to Bank’s respective affiliates and
their respective authorized representatives and any administrative or servicing
agents; any participant or prospective participants, and to any assignee or
prospective assignee, of the Liabilities or any part or parts thereof, and the
authorized representatives and any administrative or servicing agents for such
persons.

In this Guaranty: (1) the singular includes the plural and vice versa; (2) words
in the neuter gender include any gender; (3) “including” means “including but
not limited to”; (4) “and” may have a joint meaning or a several meaning and
“or” may have an inclusive meaning or an exclusive meaning; (5) the word “all”
includes “any” and the word “any” includes “all”; (6) words importing “persons”
will include individuals as well as corporations and other organizations;
(7) the phrase “costs and expenses” will include the reasonable fees of
attorneys and other service providers, including those incurred in connection
with and during the pendency of any reorganization, receivership, insolvency or
bankruptcy, and will include intangible personal property taxes, documentary
stamp taxes, excise taxes and other similar taxes; (8) terms that are not
defined in this Guaranty but are defined in any of the other Loan Documents will
have the meaning given to such terms in the Loan Documents in which such terms
are defined, and the rules on usage of terms contained in the other Loan
Documents will apply to this Guaranty; and (9) all of Guarantor’s
representations and warranties will be deemed continuing representations and
warranties.

This Guaranty constitutes the entire agreement between the Bank and Guarantor
with respect to this guaranty. Any modification of this Guaranty and any waiver
of Bank’s rights or remedies under this Guaranty must be through a

 

4



--------------------------------------------------------------------------------

writing executed by an authorized representative of Bank in order for the
modification or waiver to be enforceable against Bank. When requested by Bank
for any reason, including to comply with any requirements of law, Guarantor will
re-confirm, in writing, to Bank, its continuing liability and obligation under
this Guaranty, such written re-confirmation to be in such form as Bank may
require, including a statement of re-confirmation or a substitute or replacement
guaranty.

Anti-Money Laundering

Guarantor represents and warrants to Bank as follows: (1) Guarantor is not a
person whose property or interest in property is blocked or subject to blocking
pursuant to any laws of the U.S.; (2) Guarantor is not a person on the list of
Specially Designated Nationals and Blocked Persons and Guarantor is not subject
to any limitations or prohibitions under any regulations or orders of the U.S.
Department of Treasury’s Office of Foreign Assets Control; and (3) Guarantor is
in compliance with and does not engage in any dealings or transactions
prohibited by any laws of the U.S., including the USA Patriot Act, the Trading
with the Enemy Act or the U.S. Foreign Corrupt Practices Act of 1977, all as
amended.

EXECUTED under SEAL by the undersigned as of the day and year first above
stated.

 

GLOBAL GROWTH TRUST, INC., a Maryland corporation By:  

    /s/    Steven D. Shackelford

            Steven D. Shackelford             Chief Financial Officer  

  [seal]

 

5